Citation Nr: 1544086	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to nonservice-connected burial benefits, to include entitlement to a plot or interment allowance. 
 
2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to April 1968.  He died in April 2012; the Appellant is the Veteran's surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2013 and October 2013 administrative decisions of the Pension Management Center of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  The May 2013 decision denied entitlement to service connection for the cause of the Veteran's death, and the October 2013 decision denied entitlement to burial benefits.

A hearing before a Veterans Law Judge (VLJ) in Washington D.C. was scheduled for September 2015; however, the Appellant did not appear.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veterans Benefits Management System (VBMS) e-folders show that in January 2013 and August 2013, the Appellant returned the acknowledgement portions of the VCAA letters that pertained to her claims.  However, the original VCAA letters are not contained in the e-folder.  These letters should be included in the file.

The Veteran's death certificate shows that he died at the Corona Regional Medical Center.  The terminal records associated with that hospitalization have not been associated with the e-folder.  They should be obtained on remand.

In addition, the Veteran's complete service personnel records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the VBMS e-folder copies of the VCAA letters that were sent to the Appellant concerning her claims on appeal.  

2.  Make arrangement to obtain a complete copy of the Veteran's service personnel records, to include a copy of his DD-214.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Corona Regional Medical Center, to include the records associated with his hospitalization in April 2012.  

4.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Appellant's satisfaction, send her and her representative, if any, a supplemental statement of the case (SSOC) and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


